t c summary opinion united_states tax_court juan colon and nataly velazquez petitioners v commissioner of internal revenue respondent docket no 27169-09s filed date frank m schuler and michael l boman for petitioner juan colon jessica c piedra for petitioner nataly velazquez charles j graves for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references continued decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on petitioner juan colon’s motion for partial summary_judgment pursuant to rule the sole issue we must decide here is whether respondent’s issuance of a joint notice_of_deficiency bars him from determining that petitioners are not married background some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly at the time they filed their petition petitioners juan colon mr colon and nataly velazquez ms velazquez were residents of kansas mr colon timely filed a form_1040 u s individual_income_tax_return for his tax_year on date mr colon was issued a tax_refund of dollar_figure on date mr colon and ms velazquez timely filed a form 1040x amended u s individual_income_tax_return for their tax_year on that form 1040x mr colon and ms velazquez claimed the filing_status married_filing_jointly continued are to the tax_court rules_of_practice and procedure respondent processed the form 1040x and timely mailed a joint notice_of_deficiency addressed to both mr colon and ms velazquez on date the notice_of_deficiency determined that mr colon and ms velazquez were not eligible to file as married_filing_jointly because they were not married at the close of the tax_year respondent therefore determined their taxes using the rates that apply to single individuals mr colon filed another form 1040x which respondent received on date respondent did not process that return petitioners timely filed a joint petition with this court discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if no genuine issue exists as to any material fact and the issues presented by the motion may be decided as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir mr colon has moved for partial summary_judgment on the issue of whether he is entitled to file a joint_return with ms velazquez mr colon contends that because respondent issued a joint notice_of_deficiency to him and ms velazquez respondent should be barred from determining in that joint notice_of_deficiency that mr colon is not married respondent concedes that separate notices of deficiency should have been issued to mr colon and ms velazquez however respondent contends that mr colon’s argument that respondent should be bound by his issuance of a joint notice_of_deficiency is contrary to the intent of sec_6212 and sec_6213 partial summary_judgment on this issue is appropriate because the relevant facts are not in dispute and the parties’ disagreement is a matter of law sec_6013 provides that a husband and wife may make a single return jointly of income taxes we have held that sec_6013 limits the benefits of joint filing to married couples see 64_tc_552 affd 550_f2d_1201 9th cir 47_tc_415 the commissioner has the right and the obligation to determine whether a man and woman filing a joint_return are legally married 38_tc_93 28_tc_756 affd in part and remanded in part on other grounds 267_f2d_195 9th cir if the commissioner properly determines that such individuals are not legally married then those individuals are not entitled to file a joint_return lee v commissioner supra pincite von tersch v commissioner supra pincite gersten v commissioner supra pincite as part of the deficiency proceeding a taxpayer is entitled to challenge the commissioner’s determination regarding the appropriate filing_status for the taxpayer 91_tc_926 the filing_status election is no different from any other adjustment that goes into the determination_of_a_deficiency under sec_6211 et seq id sec_6212 provides that if the commissioner determines a deficiency in income_tax he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail the notice_of_deficiency shall be sufficient if mailed to the taxpayer at his last_known_address unless the commissioner has been properly notified that a fiduciary has been substituted for the taxpayer sec_6212 in the case of a joint income_tax return such notice_of_deficiency may be a single joint notice unless the commissioner has been notified that the spouses have established separate residences sec_6212 the provisions of sec_6212 were designed to afford a taxpayer actual notice of the commissioner’s determination and an opportunity to litigate the validity of that determination in this court 116_tc_356 affd 293_f3d_740 5th cir 89_tc_1063 affd 886_f2d_1237 9th cir 81_tc_65 we therefore repeatedly have held that notices of deficiency are valid despite minor errors as long as the taxpayer receives actual notice of the commissioner’s determination in time to file a petition with this court see eg rochelle v commissioner supra pincite 81_tc_42 see also 967_f2d_1448 10th cir affg tcmemo_1985_235 although that line of cases does not directly address mr colon’s contention it is instructive insofar as it shows that the primary purpose of the notice_of_deficiency is to provide the taxpayer with timely notice of the commissioner’s determination sec_7522 provides further elaboration regarding the required content of the notice_of_deficiency sec_7522 requires that the notice describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice sec_7522 according to sec_7522 the notice_of_deficiency must provide the taxpayer with notice of the commissioner’s basis for determining that deficiency 136_tc_38 112_tc_183 the notice must be sufficient to permit the taxpayer to comply with the requirement of rule b that the taxpayer make clear and concise assignments of every error alleged against the commissioner cadwell v commissioner supra pincite shea v commissioner supra pincite however even an inadequate description of the commissioner’s basis in the notice_of_deficiency will not invalidate the notice sec_7522 we decline to accept mr colon’s argument that respondent’s issuance of a joint notice_of_deficiency precludes respondent from determining that petitioners are not married indeed respondent is required to make that determination see gersten v commissioner supra pincite the purpose of the notice_of_deficiency is to give the taxpayer notice of the commissioner’s determination and the basis of that notice so that the taxpayer may timely challenge the commissioner’s determination in this court see cadwell v commissioner supra pincite rochelle v commissioner supra pincite mr colon received actual notice of respondent’s determination in time to file his petition with this court in 2rule b requires that the petition contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability the assignments of error shall include issues in respect of which the burden_of_proof is on the commissioner any issue not raised in the assignment of error shall be deemed to be conceded each assignment of error shall be separately lettered clear and concise lettered statements of the facts on which petitioner bases the assignments of error except with respect to those assignments of error as to which the burden proof is on the commissioner spite of respondent’s acknowledged error in issuing a joint notice_of_deficiency to both mr colon and ms velazquez the notice_of_deficiency nevertheless informed mr colon of the basis for respondent’s determination in his petition mr colon specifically assigned error to respondent’s determination that he was not entitled to file as married_filing_jointly accordingly mr colon was in no way prejudiced by respondent’s error in issuing a joint notice_of_deficiency even in cases where the commissioner raises a new_matter in his answer to the taxpayer’s petition in this court the proper response is not to preclude the commissioner from asserting that new_matter rather it is to place the burden_of_proof as to that new_matter on the commissioner rule a 124_tc_16 93_tc_500 because the taxpayer’s filing_status is no different from any other adjustment that is part of the commissioner’s determination_of_a_deficiency it should be treated no differently see millsap v commissioner supra pincite the burden_of_proof remains on mr colon because 3indeed we have held that where the commissioner first asserted in his amended answer that the taxpayer’s filing_status should be changed the commissioner bore the burden_of_proof on that issue see shackelford v commissioner tcmemo_1995_484 in that case the commissioner determined the taxpayer’s filing_status was married filing separate rather than single that case therefore did not raise the issue of whether the commissioner was bound by his issuance of a joint notice_of_deficiency the notice_of_deficiency gave him notice that respondent had determined that his filing_status is single respondent’s answer did not assert any new_matter that was not in the notice_of_deficiency mr colon directs our attention to several cases that he contends provide support for his argument that respondent is precluded from determining that his proper filing_status is single however the cases mr colon cites do not support his contention in schroeder v commissioner tcmemo_1989_110 the taxpayers failed to file a valid_return in his notice_of_deficiency the commissioner elected to determine the couple’s tax_liability using joint rates however in an amendment to his answer in that case the commissioner used separate rates to determine the couple’s tax_liability the validity of the couple’s marriage was not in issue we held that the commissioner’s initial election in the notice_of_deficiency to use joint rates was a binding election the instant case is distinguishable from that case because the issue here is whether petitioners are legally married an issue that was not before the court in schroeder respondent has the duty to determine whether petitioners are legally married and only legally married couples are entitled to file joint returns see lee v commissioner t c pincite gersten v commissioner t c pincite in 474_f2d_600 5th cir the taxpayer and her late husband failed to file a return and the commissioner issued a joint notice_of_deficiency to the couple the taxpayer contended that the joint notice_of_deficiency was invalid because pursuant to sec_6212 a joint notice_of_deficiency was appropriate only where the taxpayers had filed a joint income_tax return because she and her late husband had filed no return she argued that the joint notice_of_deficiency was defective on its face the court_of_appeals rejected the taxpayer’s argument holding that the taxpayer’s filing of a petition with the tax_court vitiated any objection regarding the notice_of_deficiency the court_of_appeals stated the filing of the petition fully acknowledged that the purpose of the deficiency_notice which is to give the taxpayer notice that a deficiency has been assessed and give him an opportunity to have the assessment reviewed by the tax_court was accomplished id pincite indeed the court of appeals’ holding in wilson is actually unhelpful to mr colon’s contention because it again underscores that the purpose of the notice_of_deficiency is to give the taxpayer notice of the commissioner’s determination mr colon also contends that this court is not authorized to relieve ms velazquez of joint liability because she filed a joint petition with this court mr colon argues that upon the filing of a joint petition we are authorized to enter decisions for separate amounts only if we decide a spouse is entitled to relief from joint_and_several_liability pursuant to sec_6015 or if we decide one spouse is not liable for the fraud_penalty we disagree a taxpayer’s filing_status is part of the commissioner’s determination that we review taxpayers who are not married are by law not entitled to file jointly see lee v commissioner supra pincite von tersch v commissioner t c pincite accordingly we are required to review respondent’s determination that petitioners are not legally married on the basis of the foregoing we hold that respondent’s issuance of a joint notice_of_deficiency to petitioners does not preclude him from determining that mr colon’s proper filing_status is single we therefore will deny mr colon’s motion for partial summary_judgment in reaching this holding we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
